DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Prosecution Status
	Applicant’s amendments filed 8/30/2022 have been received and reviewed.  The status of the claims is as follows:
	Claims 1-20 are pending.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


1.	Claims 1-4, 6, 10, 11-14, 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sanjay et al. (US 20200126125 A1, hereinafter Sanjay).
Regarding Claim 1
Sanjay discloses a method for pick-up sensing of an item, comprising: 
receiving at least one data packet from at least one loT tag (at least ¶31: RF data received from RF-tagged products; see also ¶105: RF emitter attached to product outputs RF signal that includes at least data representative of a unique identifier, a strength of an RF signal, or a phase of the RF signal)
extracting a frequency word from the at least one received data packet, wherein the frequency word is a measure of a condition the at least one IoT tag (at least ¶32: parameters of RF data; see also ¶105: strength of RF signal, phase of RF signal extracted from RF signal emitted)
analyzing the frequency word to determine a pick-up event to be associated with a pick-up of the item attached to the at least one IoT tag; (at least ¶31-32: change in parameters of RF data determined to indicate product moved or displaced)
upon detecting the pick-up event: sending a notification including an identification of the at least one IoT tag (at least ¶32, 33: signal containing unique identifier associated with product emitted; targeted offer associated with product transmitted)
wherein the notification incudes collateral product information associated with the picked- up item attached to the at least one IoT tag; (at least ¶32, 33: targeted offer associated with product transmitted)
displaying the collateral product information of the picked-up item on a display on a physical location of the picked-up item (at least ¶32, 33: targeted offer associated with product transmitted for display on output devices, that may include digital signage, device carried by the customer)
Regarding Claims 10, 11
Claims 10 and 11 are parallel in scope to Claim 1 and rejected on similar grounds.


Regarding Claims 2, 12
Sanjay further discloses:
detecting a pick-up event when the analyzed frequency word indicates a change in a value detected by the at least one IoT tag, compared to a previously received frequency word (at least ¶31,32, 33: change in parameter of emitted RF data (e.g., signal strength) indicates product picked up)

Regarding Claims 3, 13
Sanjay further discloses:
wherein the change in the value corresponds with a location change of the at least one IoT tag (at least ¶31,32, 33: change in parameter of emitted RF data (e.g., signal strength) indicates product moved or displaced)

Regarding Claims 4, 14
Sanjay further discloses: 
wherein the change in the value indicates that the extracted frequency word is out of synchronization from values of previous measurements of the frequency word (at least ¶31, 32, 33: change in parameter of signal indicates that value of parameter is not the same as previous measurement (i.e., out of synchronization))



Regarding Claims 5, 15
Sanjay further discloses:
wherein the change of the value indicates that the extracted frequency word is out of synchronization from values of other frequency words measured for other loT tags (at least ¶31-33, 54: measured signal strength changed detected, indicated movement from particular area; parameters determined for plurality of products)


Regarding Claims 6, 16
Sanjay further discloses:
wherein upon sending the notification including the identification of the at least one IoT tag, retrieving content associated with the item attached to the at least one IoT tag (at least ¶33, 36: targeted offer content retrieved for sending)

Regarding Claims 7, 17
Sanjay further discloses:
wherein the at least one data packet is received periodically from the at least one IoT tag via a gateway (at least ¶29, 41)


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 8, 9, 18, 19, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sanjay in view of Reunamaki (US 20060152369 A1).
Regarding Claims 8, 9, 18, 19
Sanjay discloses the claimed invention except for:
wherein the frequency word extracted from the at least one data packet is based on a reference clock signal, the reference clock signal provided by the at least one IoT tag without using a crystal oscillator.
wherein the reference clock signal is developed at the at least one IoT tag based on an over-the-air signal received at the at least one IoT tag.


Reunamaki teaches that it is known to include frequency word extracted from the at least one data packet is based on a reference clock signal, the reference clock signal provided by the at least one IoT tag without using a crystal oscillator and developed at the at least one IoT tag based on an over-the-air signal received at the at least one IoT tag (see at least ¶¶61-65, ¶¶79-87: Clock recovery module of tag generates timing information without using an oscillator, based on clock pulses received over-the-air by tag antenna; tag performs data transmission in response to timing information) in a similar environment.  It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the invention, as taught by Sanjay, with the clock signal usage, as taught by Reunamaki, since such a modification would have merely combined elements of the prior art references, with no change in their respective functions, and would have yielded predictable results of the IoT tags of Sanjay utilizing over-the-air clock signals as a reference signal for purposes of interrogation response, as in Reunamaki.

Allowable Subject Matter
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
	Applicant’s arguments with respect to the 35 USC 102 rejection under Sanjay have been fully considered, but they are not persuasive.  Applicant asserts that Sanjay does not disclose that “the indication of the frequency word be something that is specifically included in the at least one data packet itself”.  However, paragraph 105 of Sanjay provides further context to embodiments that implement the functionality set forth in paragraphs 29-32, reciting that the RF emitter (i.e., the tag attached to a product) produces an output signal (i.e., the claimed data packet)  which “includes data representative of one or more of: the unique identifier associated with a respective one of the plurality of products; a strength of an RF signal received from the RF emitter coupled to the respective one or the plurality of products; or a phase of the RF signal received from an RF emitter.” Therefore, the data packet transmitted by the tag in Sanjay includes both a unique identifier associated with a product and a measure of the condition of the tag (signal strength or phase). As defined by the claim, a frequency word is a measure of a condition the at least one IoT tag.  Accordingly, the Examiner asserts that Sanjay disclose the claimed limitation and Applicant’s arguments are not persuasive.
	
Applicant’s arguments with respect to the 35 USC 103 rejection in view of Reunamaki have been fully considered, but they are not persuasive. Applicant argues that Reunamaki does not disclose:	
wherein the frequency word extracted from the at least one data packet is based on a reference clock signal, the reference clock signal being developed by the at least one IoT tag without using a crystal oscillator.  
wherein the reference clock signal is developed at the at least one IoT tag based on an over-the-air signal received at the at least one IoT tag.

However, paragraphs 79-87 of Reunamaki describe a procedure in which an element of the tag in Reunamak (clock recovery module) generates timing information (i.e. develops a reference clock signal) without using an oscillator, based on clock pulses received over-the-air by tag antenna.  This developed timing information controls the operation of the tag, including data transmission in response to interrogation, which is an equivalent procedure to the disclosed transmission/receiving of a data packet including a frequency word.  Accordingly, the Examiner asserts that Reunamaki does teach the claimed features, and Applicant’s arguments are not persuasive.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sano (US 20110199190 A1) discloses an RF tag reader and RF tag information acquisition method, including the extraction of a modulated clock signal received through a tag antenna.
Kuwako et al. (US 20080224826 A1) discloses and RFID tag reader and method for calibrating RFID tag reader, including the calibration of RFID tags attached to products.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A MISIASZEK whose telephone number is (571)272-6961. The examiner can normally be reached Monday-Thursday. 8:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on 571272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL MISIASZEK/Primary Examiner, Art Unit 3625